DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the thin-film transistor substrate of claim 1, in particular the limitations of a first SiN film covering the first protective insulating film and containing hydrogen, wherein the first SiN film includes a first opening disposed above a part of a first region of the first oxide semiconductor layer between the first source electrode and the first drain electrode in the plan view, and the first SiN film is disposed above the first region excluding the part. The prior art does not disclose or suggest the method of claim 12, in particular the limitations of forming a SiN film covering the first protective insulating film and containing hydrogen; and forming a first opening in the SiN film above a part of a first region of the first oxide semiconductor layer between the first source electrode and the first drain electrode in the plan view, wherein the SiN film is disposed above the first region excluding the part. 
The closely related prior art, Miyamoto (US 20130188110) discloses (Figs. 1-16) a thin-film transistor substrate, comprising: a substrate (10a); a first gate electrode (11) selectively disposed on the substrate; a first gate insulating film (12) covering the first gate electrode; a first oxide semiconductor layer (13) disposed on the first gate insulating film and superposed on the first gate electrode in a plan view; a first source electrode (16) and a first drain electrode (16) that 
However, the prior art does not disclose or suggest the thin-film transistor substrate of claim 1, in particular the limitations of a first SiN film covering the first protective insulating film and containing hydrogen, wherein the first SiN film includes a first opening disposed above a part of a first region of the first oxide semiconductor layer between the first source electrode and the first drain electrode in the plan view, and the first SiN film is disposed above the first region excluding the part. Claim 1 is therefore allowed, as are dependent claims 2-11. The prior art does not disclose or suggest the method of claim 12, in particular the limitations of forming a SiN film covering the first protective insulating film and containing hydrogen; and forming a first opening in the SiN film above a part of a first region of the first oxide semiconductor layer between the first source electrode and the first drain electrode in the plan view, wherein the SiN film is disposed above the first region excluding the part. Claim 12 is therefore allowed, as are dependent claims 13-14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871